    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 1 of 9 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ROCHE DIABETES CARE, INC.,                              )
                                                         )
                           Plaintiff,                    )
                                                         )
          v.                                             )
                                                         )   C.A. No. ______________
 INSULET CORPORATION,                                    )
                                                         )   DEMAND FOR JURY TRIAL
                           Defendant.                    )
                                                         )
                                                         )

                                             COMPLAINT

        Roche Diabetes Care, Inc. (“Roche”), by and through its attorneys, hereby alleges for its

Complaint against Insulet Corporation (“Insulet”) as follows:

                                        NATURE OF THE ACTION

        1.        This is an action for patent infringement arising under the United States Patent Act,

35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

        2.        Plaintiff brings this action to seek relief for Insulet’s infringement of Roche’s rights

arising under the Patent Laws of the United States 35 U.S.C. §§ 1, et. seq., from U.S. Patent No.

7,931,613 ( the “’613 Patent”).

                                             THE PARTIES

        3.        Roche Diabetes Care, Inc., is and was a corporation organized and existing under

the laws of Delaware, with its principal place of business at 9115 Hague Road, Indianapolis,

Indiana 46256. Roche Diabetes Care, Inc. is and was the owner by assignment of the ’613 Patent.

        4.        Upon information and belief, Insulet is and was a corporation organized and

existing under the laws of Delaware, with its principal place of business at 100 Nagog Park, Acton,

Massachusetts 01720.

                                                     1

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 2 of 9 PageID #: 2




                                   JURISDICTION AND VENUE

        5.        Roche brings this action for patent infringement by Insulet arising under the patent

laws of the United States, Title 35 of the United States Code. Accordingly, this Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        6.        This Court has personal jurisdiction over Insulet because, inter alia, Insulet is and

was incorporated in Delaware, and committed, aided, abetted, induced, contributed to, and/or

participated in the commission of tortious acts of patent infringement that led to foreseeable harm

and injury to Plaintiff in Delaware. Further, Insulet has and had substantial contacts with the forum

as a consequence of its incorporation in Delaware and, upon information and belief, conducting

business in Delaware.

        7.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Insulet is and

was a Delaware corporation that, upon information and belief, conducts and did conduct business

in Delaware. Delaware is also the most convenient forum, and litigating this action in Delaware

is in the interests of justice, under 28 U.S.C. § 1404(a).

                                    FACTUAL ALLEGATIONS

                                             Background

        8.        Roche has been pioneering innovative diabetes technologies and services for more

than 40 years. Roche is and was a global leader in integrated Personal Diabetes Management, with

more than 5,500 employees in over 100 markets worldwide working to provide crucial support to

people living with diabetes and those at risk of developing diabetes.              Under the brands

RocheDiabetes, Accu-Chek, and mySugr, Roche has worked with its partners to provide glucose

monitoring, insulin delivery systems, and digital solutions for personalized, patient-centered

diabetes management.


                                                    2

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 3 of 9 PageID #: 3




          9.       Roche has invested significant resources in improving diabetes testing and care. As

a result, Roche has been awarded many patents claiming glucose monitoring systems, insulin

delivery systems, medical device communications and connectivity, digital health solutions, and

lancing systems.

          10.      Insulet sells and did sell the Omnipod® Insulin Management System, which utilizes

the same technology claimed in the ’613 Patent. Therefore, Insulet infringed the ’613 Patent by

making, using (including during research and development activities and product testing), offering

for sale, selling, and/or importing at least the Omnipod® products, or inducing or contributing to

such acts.

          11.      On information and belief, Insulet knew of and/or was willfully blind to the ’613

Patent and Insulet’s infringement was knowing and willful. Insulet and Roche are and were

sophisticated parties and competitors in the diabetes management market and, on information and

belief, Insulet identified, monitored, investigated, and assessed its competitors’ patents, including

the ’613 Patent. On information and belief, Insulet publicly stated that it was aware of patents and

applications owned by competitors that covered insulin infusion and related devices, publicly

acknowledged that third parties may have had patents on which Insulet’s products infringed, and

expected to be increasingly subject to third-party infringement claims. Additionally, Insulet has

been long aware of the patent family containing the ’613 Patent and therefore knew, or should

have known, about the existence of the ’613 patent itself. For example, Insulet’s EP1702635A2

cites WO2000014533A1 (the “’533 Application”), a foreign grandparent application of the ’613

Patent.        The ’533 Application and ’613 Patent share the same inventors and overlapping

specifications. On November 8, 2019, Insulet was also given notice of German patent DE 599 15

469.1, another member of the ’613 Patent’s family that shares inventors with the ’613 Patent.


                                                    3

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 4 of 9 PageID #: 4




During the damages period, the ’613 Patent was listed on Roche’s public virtual marking page in

association with the Accu-Chek Combo system, and Roche properly fixed the words “patent” or

“pat.” next to the virtual marking web address in compliance with 35 U.S.C. § 287. Finally, the

’613 Patent is known in the industry and has been cited by at least 20 patents. Therefore, on

information and belief, Insulet knew or should have known that its Omnipod® products were

infringing. Nevertheless, Insulet continued its willful and deliberate infringement of the ’613

Patent.

                             Asserted Patent and Infringing Products

          12.     The ’613 Patent, entitled “Module For A Computer Interface,” was duly and legally

issued on April 26, 2011 to inventors Ulrich Haueter and Erich Imhof. A true and correct copy of

the ’613 Patent is attached as Exhibit 1. An exemplary infringement chart, attached as Exhibit 2,

details Insulet’s infringement of the ’613 Patent. These descriptions are not intended to limit

Roche’s right to amend, supplement, or modify these descriptions or any other analysis,

description, or claim chart or allege that other activities of Insulet infringed the identified claim or

any other claims of this patent or other patents.

          13.     Insulet manufactured, used, sold, offered for sale and/or imported the Omnipod®

Insulin Management products. The Accused Products include the Omnipod® Insulin Management

System and any products or components that were imported, made, used, sold, and/or offered for

sale by or on behalf of Defendant in connection with and/or as part of the Omnipod® Insulin

Management System, or any other of Defendant’s products that embody like functionality,

including without limitation, the Omnipod® Starter Kit and Omnipod® 10 Pod Pack (the “Accused

Products”).




                                                    4

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 5 of 9 PageID #: 5




                                        COUNT 1
                            (INFRINGEMENT OF THE ’613 PATENT)

        14.       Plaintiff incorporates each of the above paragraphs as though fully set forth herein.

        15.       On information and belief, Insulet directly or through the actions of its employees,

agents, distributors, divisions, and/or subsidiaries, has infringed one or more of the claims of the

’613 Patent, including at least claims 1 and 9, directly, indirectly, literally and/or by equivalents

under 35 U.S.C. §§ 1 et seq., including, but not limited to § 271 by, among other things, making,

using (including during research and development activities and product testing), selling, offering

for sale the Accused Products in the United States and/or importing the Accused Products within

the United States, and/or inducing or contributing to such acts, without authority.

        16.       For example, the Accused Products meet each element of, and infringe, claim 1,

which states:

    Claim 1. A system for administering a medical fluid to a body and for monitoring a substance
       level in a bodily fluid, the system comprising:
           an administration device comprising a reservoir adapted to contain the medical fluid, a
               motor and drive mechanism for displacing the medical fluid from the reservoir into
               the body, and a first communication interface; and
           a communication terminal remote from the administration device and comprising a
               housing, a processor, an input device in communication with the processor, a
               display in communication with the processor, a second communication interface in
               communication with the processor and configured to communicate with the first
               communication interface, a measuring device in communication with the processor
               and comprising a sensor configured to sense the substance level in the bodily fluid,
               and a memory;
           wherein the processor is operatively associated with the memory and adapted to
               execute computer implemented instructions to receive communications from the
               administration device relating to medical fluid amounts delivered from the
               administration device, and to store in the memory historical medical fluid
               administration data and substance level measurement values over time based on the
               communications received from the administration device.

        17.       Additionally, the Accused Products meet each element of, and infringe, claim 9,

which states:


                                                    5

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 6 of 9 PageID #: 6




    Claim 9. A method for administering a medical fluid to a body based on a monitored substance
       level in a bodily fluid, the method comprising:
           placing the bodily fluid in contact with a sensor on a measuring device disposed in a
                communication terminal;
           sensing the substance level in the bodily fluid using the sensor of the measuring device;
           communicating the substance level to a processor in the communication terminal;
           determining a medical fluid dosage to be administered to the body by an administration
                device remote from the communication terminal, the medical fluid dosage
                determined on the basis of the communicated substance level;
           wirelessly communicating a dosage command from the communication terminal to the
                administration device;
           administering the medical fluid to the body via the administration device according to
                the dosage command received from the communication terminal;
           wirelessly communicating information relating to amounts of the medical fluid
                delivered from the administration device, from the administration device to the
                communication terminal; and
           storing in a memory the historical medical fluid administration data and the substance
                level measurement values over time, wherein the memory is part of the
                communication terminal.


        18.       Insulet infringed each element of claims 1 and 9 of the ’613 Patent. Insulet’s own

documents show that the Accused Products infringed the claims of the ’613 Patent. As an example,

U.S. Patent No. 7,931,613 Preliminary and Exemplary Claim Chart, detailing Insulet’s

infringement of these claims of the ’613 Patent, is attached as Exhibit 2. This chart is not intended

to limit Roche’s right to modify the chart or allege that other activities of Insulet infringe the

identified claims or any other claims of the ’613 Patent. Exhibit 2 is hereby incorporated by

reference in its entirety. Each claim element in Exhibit 2 that is mapped to the Accused Products

shall be considered an allegation within the meaning of the Federal Rules of Civil Procedure and

therefore a response to each allegation is required.

        19.       Insulet has also induced infringement of the ’613 Patent under § 271(b) by

providing customers with the Accused Products, along with instructions for use, that, when

followed in an intended manner and in a normal mode of operation, Insulet knew infringed the

’613 Patent. See, e.g., Exhibit 3, Omnipod UST400 User Guide (providing instructions for using

                                                  6

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 7 of 9 PageID #: 7




the Omnipod® Insulin Management System); Exhibit 4, Omnipod Caregiver Guide (same). On

information and belief, Insulet knew of the ’613 Patent. Further, the Accused Products function

in the same manner as the claimed invention. Compare ’613 Patent at 7:37-43 (describing wireless

communication between a communications terminal and an insulin administration device placed

on a user’s body) with Exhibit 3 at 2 (“The Omnipod® System is made up of two parts: The Pod,

which delivers insulin to your body, and the Personal Diabetes Manager (PDM), which allows you

to control the Pod.”). The instructions for use of the Accused Products instructed and encouraged

Insulet’s customers to use the Accused Products in a way that infringed the patent. See Exhibit 3;

Exhibit 4. Insulet provided its customers with the Accused Products and instructions for use

despite knowledge of or willful blindness to the ’613 Patent and knowledge or willful blindness to

the fact that the induced acts infringed one or more claims of the ’613 Patent. Therefore, Insulet

specifically intended that its customers infringe the ’613 Patent.

        20.       Insulet has contributorily infringed the ’613 Patent under 35 U.S.C. § 271(c).

Insulet designed the Accused Products specifically to be used in a manner as claimed in the ’613

Patent. As such, the Accused Products were a material component of the patented combinations,

specifically designed to be used according to the claims of the ’613 Patent, and especially made

and adapted for use in a manner that infringed the ’613 Patent. The Accused Products were not

staple articles of commerce and they did not have substantial uses that did not infringe the ’613

Patent. On information and belief, Insulet knew of and/or was willfully blind to the ’613 Patent

and was aware that the Accused Products were especially made to be used in a system that

infringed the ’613 Patent.

        21.       Insulet’s infringement was willful and deliberate because, on information and

belief, Insulet knew of and/or was willfully blind to the ’613 Patent and knew or should have


                                                 7

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 8 of 9 PageID #: 8




known of its infringement but acted despite an objectively high likelihood that such acts would

infringe the ’613 Patent.

                                          DEMAND FOR JURY TRIAL

          22.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a

trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief, declaration and judgment that:

          a.      Defendant has infringed the ’613 Patent;

          b.      Plaintiff is entitled to an award of damages pursuant to 35 U.S.C. § 284, including

pre-judgment and post-judgment interest;

          c.      Defendant’s infringement of the ’613 Patent was willful and Plaintiff is entitled to

enhanced damages up to and including trebling of the damages awarded to it;

          d.      Plaintiff is entitled to costs and reasonable expenses to the fullest extent permitted

by law;

          e.      This case is exceptional pursuant to 35 U.S.C. § 285, and Plaintiff is entitled to an

award of attorneys’ fees; and

          f.      Plaintiff is entitled to other and further relief as the Court may deem just and proper.




                                                     8

ME1 33639369v.1
    Case 1:20-cv-00825-MN Document 1 Filed 06/17/20 Page 9 of 9 PageID #: 9




 June 17, 2020                             MCCARTER & ENGLISH, LLP

                                           /s/ Daniel M. Silver
                                           Daniel M. Silver (#4758)
                                           Alexandra M. Joyce (#6423)
 OF COUNSEL:                               Renaissance Centre
                                           405 N. King St., 8th Flr.
 Robert J. Gunther, Jr.                    Wilmington, DE 19801
 Omar A. Khan                              (302) 984-6331
 Lauren Matlock-Colangelo                  dsilver@mccarter.com
 WILMER CUTLER PICKERING HALE              ajoyce@mccarter.com
    AND DORR LLP
 7 World Trade Center                      Attorneys for Plaintiff
 250 Greenwich Street
 New York, NY 10007
 (212) 230-8800




                                       9

ME1 33639369v.1
